Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Applicant’s election without traverse of Species I in the reply filed on 2/17/2021 is acknowledged.

2.	This application is in condition for allowance except for the presence of claims 16-20 directed to Species II non-elected without traverse.  Accordingly, claims 16-20 have been cancelled.

Foreign Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in IN on 7/31/2019. It is noted, however, that applicant has not filed a certified copy of the 201921030867 application as required by 37 CFR 1.55.

Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Claims 16-20: Canceled

Allowable Subject Matter
5.	Claims 1-15 are allowed.

6.	The following is an Examiner’s statement for the reasons of allowance:

7.	Independent claims 1 and 9 are directed towards a method and system that include/perform the operations of “acquiring, from a document, a plurality of document elements and attributes describing the plurality of document elements, wherein one or more of the attributes are geometric attributes describing a placement of the corresponding document element within the document;  deriving features for the plurality of document elements using the attributes;  detecting a plurality of form components using the features;  clustering the plurality of form components into a plurality of line objects of a structured representation by applying an unsupervised machine learning model to the geometric attributes of the plurality of document elements;  and populating a compliance form using the structured representation”.
  	The cited and considered prior art, specifically Sridharan (US PGPub 2018/0181808) that discloses receiving a plurality of images of filled-in forms;  creating a first similarity matrix based on the plurality of images, wherein each image of the plurality of images corresponds to a row and a column of the first similarity matrix to enable comparisons of the images of filled-in forms;  performing a spectral clustering 
	and Matsumoto (US PGPub 2021/0034853) that discloses processing circuitry to extract, from an image of at least one document sample, a feature field being a field indicating a feature corresponding to a type of the document sample, using a learning model obtained by learning, from images of a plurality of documents, features corresponding to types of the documents, the plurality of documents including entry columns predetermined according to the types of the documents, the entry columns having been filled separately in the individual documents, and to extract an entry field, being a field of an entry column, from a field that remains in the image of the document sample from which the extracted feature field has been excluded, wherein the processing circuitry expresses, in a numerical value, saliency of the feature corresponding to the type of the document sample in units of pixels of the image of the document sample, and binarizes the numerical value of the saliency referring to a threshold value, to divide the image of the document sample into the feature field and the remaining field, 
	and Vanhoucke (US Patent 10387531) that discloses receiving, by one or more computers, a rendered form of a structured document, wherein the structured document comprises content of a plurality of types of content;  mapping a grid of cells to the 
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1 and 9 are allowed.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664